

114 HR 5686 IH: Pink Tax Repeal Act
U.S. House of Representatives
2016-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5686IN THE HOUSE OF REPRESENTATIVESJuly 8, 2016Ms. Speier (for herself, Ms. Bonamici, Mr. Brady of Pennsylvania, Ms. Brownley of California, Mrs. Bustos, Ms. Castor of Florida, Ms. Judy Chu of California, Mr. Cohen, Ms. DeLauro, Ms. Esty, Mr. Israel, Mr. Kildee, Ms. Lee, Mr. Lowenthal, Mr. McGovern, Ms. Moore, Mrs. Napolitano, Ms. Norton, Mr. Ryan of Ohio, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Grijalva, Ms. Lofgren, and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the pricing of consumer products and services that are substantially similar if such
			 products or services are priced differently based on the gender of the
			 individuals for whose use the products are intended or marketed or for
			 whom the services are performed or offered.
	
 1.Short titleThis Act may be cited as the Pink Tax Repeal Act. 2.Prohibition on gender-based pricing of consumer products and services (a)Prohibited practices (1)Consumer productsIt shall be unlawful for any person to sell or offer for sale in interstate commerce any two consumer products from the same manufacturer that are substantially similar if such products are priced differently based on the gender of the individuals for whose use the products are intended or marketed.
 (2)ServicesIt shall be unlawful for any person to sell or offer for sale any services that are substantially similar if such services are priced differently based on the gender of the individuals for which the services are performed, offered, or marketed.
 (b)Unfair and deceptive act or practiceA violation of subsection (a) shall be treated as a violation of a rule prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) defining an unfair or deceptive act or practice in or affecting interstate commerce.
			(c)Enforcement
 (1)Federal Trade CommissionThe Federal Trade Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act.
				(2)State Attorneys General
 (A)Civil actionIn any case in which the attorney general of a State has reason to believe that an interest of the residents of that State has been or is adversely affected by a violation of subsection (a), the attorney general may, as parens patriae, bring a civil action on behalf of the residents of the State in an appropriate district court of the United States—
 (i)to enjoin further violation of this Act by the defendant; (ii)to compel compliance with this Act; or
 (iii)obtain damages, restitution, or other compensation on behalf of residents of the State. (B)Notice to the FTC (i)NoticeExcept as provided in clause (iii), the attorney general of a State shall notify the Commission in writing of any civil action under paragraph (2), prior to initiating such civil action.
 (ii)ContentsThe notice required by clause (i) shall include a copy of the complaint to be filed to initiate such civil action.
 (iii)ExceptionIf it is not feasible for the attorney general of a State to provide the notice required by clause (i), the State shall provide notice immediately upon instituting a civil action under subparagraph (A).
 (C)Intervention by the FTCUpon receiving notice required by subparagraph (B) with respect to a civil action, the Commission may—
 (i)intervene in such action; and (ii)upon intervening, be heard on all matters arising in such civil action and file petitions for appeal of a decision in such action.
 (D)Preemptive action by the FTCIf the Commission institutes a civil action for violation of this Act, no attorney general of a State may bring a civil action under this paragraph against any defendant named in the complaint of the Commission for violation of this Act that is alleged in such complaint.
					(d)Rules of construction
 (1)Substantially similar productsFor purposes of this Act, two consumer products are substantially similar if there are no substantial differences in the materials used in the product, the intended uses of the product, and the functional design and features of the product. A difference in coloring among any consumer products shall not be construed as a substantial difference for purposes of this paragraph.
 (2)Substantially similar servicesFor purposes of this Act, two services are substantially similar if there is no substantial difference in the amount of time to provide the services, the difficulty in providing the services, or the cost of providing the services.
 (e)Definition of consumer productThe term consumer product has the meaning given such term in section 3 of the Consumer Product Safety Act (15 U.S.C. 2052) and includes a device or cosmetics, as such terms are defined in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). Such term includes a child restraint system, as such term is defined in section 571.213 of title 49, Code of Federal Regulations.
			